DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/17/2021 is acknowledged. Claims 1 and 10 are amended. Claims 12-21 are newly added. Currently claims 1-21 are pending in the application.
Previous double patenting rejection is withdrawn in view of the terminal disclaimer filed on 2/17/2021.
Previous prior art rejection is modified to address the above amendment.
Claims 1-21 are rejected. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “a side face of the thermoelectric member” in line 9 and “an edge portion of the thermoelectric member” in lines 6 and 10 . It is unclear if “a side face of the 
Claims 2-9 and 12-21 are rejected on the same ground as claim 1.
As amended, claim 10 recites the limitation "the edge portion of the thermoelectric member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites “a side face of the thermoelectric member” in line 8 and “the edge portion of the thermoelectric member” in line 9. It is unclear if “a side face of the thermoelectric member” and “the edge portion of the thermoelectric member” are the same or different from each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashida et al. (US 2013/0199593, Cite No. 3 in U.S. Patent Application Publications of IDS 10/26/2018)
Regarding claim 10, Higashida et al. discloses a thermoelectric conversion element comprising: 
a columnar thermoelectric member (1, fig. 3); 
an insulator (2, fig. 3) formed in a tubular shape around the thermoelectric member (fig. 3, [0052]; and 
a metal layer (3, fig. 3) formed continuously on an edge surface (or top surface) of the thermoelectric member (1) and an edge surface (or top surface) of the 
Higashida et al. teaches the end surfaces of the thermoelectric member being uneven to have a non-uniformly concaved as shown in fig. 4(a) or 4(b) (see [0047]). As such, in the concaved portion on an end surface, a side surface of the thermoelectric member facing the insulator there are a first point and a second point, the first point being closer to the edge portion of the thermoelectric member along a lengthwise direction of the thermoelectric member, and a first distance between the insulator and the first point is greater than a second distance between the insulator and the second point (see annotated figs. 4a and 4b below):

    PNG
    media_image1.png
    570
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    1076
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 4-7, 15-18, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida et al. (US 2013/0199593) or alternatively, in view of Tateyama et al. (US 2005/0016183).
Regarding claim 1, Higashida et al. discloses a thermoelectric element comprising:
a columnar thermoelectric member (1, figs. 1-3, [0047-0050]);
an insulator (2, figs. 1-3, [0047] and [0051-0052]) formed around the thermoelectric member (1, see figs. 1-3); and 
a metal layer (3 or 3’, figs. 1-3, [0053-0054] formed continuously on an edge surface (or top and bottom surface) of the thermoelectric member and an edge surface (or top and bottom surface) of the insulator (see surfaces 4 and 4’in figs. 1-3);
Higashida et al. discloses the metal layer (3 or 3) covers the end surfaces (4 or 4’) of the thermoelectric member (1) and the insulator (2, see figs. 1-3), and the end surfaces of the thermoelectric member (1) being uneven to have a concave between the thermoelectric member (1) and the insulator (2, see area rounded by the broken line in figs. 4a-b, [0057]). As such, Higashida et al. teaches there is a gap (or the concaved portion) covered with the metal layer and defined by an edge portion of the thermoelectric member and an edge portion of the insulator. Higashida et al. teaches the metal layer (or electrodes 3 or 3’) in close contact with only a part of 

    PNG
    media_image3.png
    572
    947
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    536
    1022
    media_image4.png
    Greyscale

Higashida et al. does not explicitly show the metal layer in close contact with only a part of the end surface (4 or 4’) in the thermoelectric member (1) having uneven end surfaces (as shown in figs. 4a-b and described in [0054) such that an inner portion of the gap covered with the metal layer is a void (or the metal layer does not form a close contact with the inner surfaces of the concaved part that forms the gap).
However, it would have been obvious to one skilled in the art at the time the invention was made to have formed the metal layer in close contact with the outer surface part (or the non-concaved area) of the thermoelectric member (1) and the insulator (2) such that an inner portion of the gap covered with the metal layer is a void (or the metal layer does not form a close contact with the concaved part), because Higashida et al. explicitly suggests the metal layer in close contact with only a part of the end surface (4 or 4’), and a contact is easier to be made with the outer surfaces (or the non-concaved part) than the inner surfaces (or the concaved part). 
Alternatively, Tateyama et al. shows the inner portion of the gap between a thermoelectric material (10 or 11) and the insulator (52) and covered by the metal layer (5) is a 

Regarding claim 4, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein Higashida et al. the gap (or the concaved area) having a semi-circular shape (see fig. 4b, [0057]). As such, Higashida et al. teaches the gap includes a first portion and a second portion, the first portion being located closer to the edge surface of the thermoelectric member than the second portion (or the opening portion of the semi-circular shape) is and having a volume greater than a volume of the second portion (or the circular portion) that is located closer to a longitudinal central portion of the thermoelectric member than the first portion is.

Regarding claim 5, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 6, modified Higashida et al. discloses a thermoelectric conversion element as in claim 5 above, wherein Higashida et al. discloses the metal layer includes a first 

Regarding claim 7, modified Higashida et al. discloses a thermoelectric conversion element as in claim 6 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 to 1 micrometers (m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 11, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 1 (see fig. 5).
Higashida et al. does not explicitly show the thermoelectric conversion module comprising a first wiring substrate and a second wiring substrate opposed to the first wiring 
However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.

Regarding claim 12, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein the first distance and the second distance are measured along a direction (e.g. radial direction) perpendicular to an inner surface (or inner circular surface) of the insulator, which faces the thermoelectric element inside (see annotated figs. 4a and 4b above).

Regarding claim 15, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, wherein Higashida et al. the gap (or the concaved area) having a semi-circular shape (see fig. 4b, [0057]). As such, Higashida et al. teaches the gap includes a first portion and a second portion, the first portion being located closer to the edge surface of the 

Regarding claim 16, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 17, modified Higashida et al. discloses a thermoelectric conversion element as in claim 16 above, wherein Higashida et al. discloses the metal layer includes a first metal layer (e.g. underlying metal layer) and a second metal layer (e.g. metal electrode 3 or 3’) being formed across the first metal layer from the thermoelectric member (e.g. the first metal layer is the underlying metal layer), and the first metal layer is made of nickel (Ni, see [0055]) and the second layer (or electrode 3 or 3’) is made of Bi, Cu, Sb, and In (see [0054]). As such, the first metal layer of Ni will have a density of nickel (Ni) higher than a density of Ni in the second metal layer of Bi, Cu, Sb, and In.

Regarding claim 18, modified Higashida et al. discloses a thermoelectric conversion element as in claim 17 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 21, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 12 (see fig. 5).
Higashida et al. does not explicitly show the thermoelectric conversion module comprising a first wiring substrate and a second wiring substrate opposed to the first wiring substrate and the plurality of thermoelectric conversion elements arrayed between the first and the second wiring substrates in fig. 5.
However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 1 and 12 above, and further in view of Ukita (US 2011/0139206).
Regarding claims 2-3 and 13-14, modified Higashida et al. discloses a thermoelectric conversion element as in claims 1 and 12 above, wherein Higashida et al. discloses the inner portion (or the void) of the gap defined by the edge portion (or a side portion) of the thermoelectric member and the edged portion (or the side portion) of the insulator and covered by the metal layer (see claim 1 above). Higashida et al. also discloses the metal layer 3 or 3’) is the electrode ([0053-0054]).
Modified Higashida et al. does not teach the electrode including metal layer extends into the inner portion of the gap (or the void) from an edge of the edge surface of the thermoelectric member and an edge of the edge surface of the insulator, nor do they teach the metal layer is formed on (i) the edge surface of the thermoelectric member, (ii) a part of the edge portion of the thermoelectric member, and (iii) a part of the edge portion of the insulator.
Ukita et al. teaches an electrode of a thermoelectric conversion element including a metal layer (16, fig. 12, [0028]) having a junction (23) extending into (or penetrating) the inner portion of a gap formed by a thermoelectric member (11) and the corresponding gap forming member (12, see fig. 12), wherein the junction (23) extends into the gap from an edge surface of the thermoelectric member (11, fig. 12) and an edge surface of the opposite gap forming member (12, fig. 12), and the metal layer is formed on the edge surface (or the top surface) of the thermoelectric member (11), a part of the edge portion (or the side portion) of the thermoelectric member (11) and a part of the edge portion (or the side portion) of corresponding gap forming 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion of element of modified Higashida et al. by forming the electrode to include a metal layer having a junction extending into a gap as taught by Ukita et al. such that the junction of the metal layer extends the inner portion of the gap (or the void) from an edge of the edge surface of the thermoelectric member and an edge of the edge surface of the insulator (or the corresponding gap forming member) such that the metal layer is formed on (i) the edge surface of the thermoelectric member, (ii) a part of the edge portion of the thermoelectric member, and (iii) a part of the edge portion of the insulator (or the corresponding gap forming member), because teaches such configuration of the metal layer (16) including the junction (23) would maintain a satisfactory electrical joining of the thermoelectric element and the electrode ([0048]), eliminate the possibility of short-circuiting ([0050]), stabilize thermal and electrical conductivity properties thereby improving the thermoelectric conversion efficiency ([0051]), improve the thermal uniformity on the contact surfaces of itself and thereby enhancing the thermoelectric conversion efficiency ([0052]), and provide means to uniformly transmit thermal energy to the surface to the thermoelectric elements ([0054]).
Claims 8-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 7 and 18 above, and further in view of Ochi et al. (US 2014/0216515).
Regarding claims 8 and 9, modified Higashida et al. discloses a thermoelectric conversion element as in claims 7 and 18 above, wherein the first metal layer comprising nickel (see claim 7 above).
Modified Higashida et al. does not teach include further comprising a high adhesion layer between the first metal layer and the thermoelectric member, the high adhesion layer having an adhesion strength greater than an adhesion strength of a Ni layer and including titanium (Ti), molybdenum (Mo), chromium (Cr), or titanium nitride (TiN).
Ochi et al. teaches including an underlying metal layer (or bonding layer such as 133 and 134) comprising a nickel (e.g. 213 or 214, fig. 2, [0080]) and a metal layer (diffusive layer 153 or 154, respectively) including titanium (Ti), molybdenum (Mo) or chromium (Cr, see [0081]) between the nickel containing layer (213, 214) and the thermoelectric member (112, see figs. 2-3).
It would have been obvious to one skilled in the art at the time the invention was made to one skilled in the art at the time the invention was made to modify the thermoelectric element of Higashida et al. incorporating a metal layer including titanium, molybdenum between the first layer (or the layer comprising nickel) and the thermoelectric member as taught by Ochi et al., because Ochi et al. teaches such layer (or the diffusive layer) would prevent diffusion of a constituent component of the thermoelectric member ([0030-0031]) that deteriorates the thermoelectric performance ([0012]).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues none of the cited references teach the first and second points with the first and second distances as claimed. However, Applicant’s argument is not persuasive, Hagashida et al. does teach the first and second points and the first and second distances as claimed. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726